DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
first maximum width
second maximum width
first end edge
second end edge
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the originally filed specification fails to provide proper antecedent basis for the following terms:
first maximum width
second maximum width
first end edge
second end edge

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the intermediate region outboard distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrnsperger et al. (US 2016/0235602).
With reference to claim 1, Ehrnsperger et al. (hereinafter “Ehrnsperger”) discloses a disposable absorbent article (20) having a longitudinal centerline (80) and a lateral centerline (90) generally perpendicular to the longitudinal centerline, the disposable absorbent article further comprising: 
a topsheet (24); 
a backsheet (25); 
a first end region (36), an opposing second end region (38) and an intermediate region (37) disposed between the first end region and the second end region (see figure 1); 
a first absorbent core (54) disposed between the topsheet and the backsheet (figure 3), the first absorbent core having a first maximum width and an intermediate region first absorbent core width measured along the lateral centerline (figure 1) ; 
a second absorbent core (60) disposed between the first absorbent core and the backsheet (figure 3), the second absorbent core having a second maximum width and an intermediate region second absorbent core width measured along the lateral centerline (figure 1), wherein:
 the intermediate region second absorbent core width is greater than the intermediate region first absorbent core width (represented by dotted line in the annotated intermediate region) by an intermediate outboard distance (see figures 1 and 9), and the second maximum width is greater than the first maximum width (figure 90: and
wherein first absorbent core and the second absorbent core overlap by an overlap distance, and wherein the first absorbent core and the second absorbent core are disposed in a longitudinally offset configuration as shown in figure 9.
As to claim 2, Ehrnsperger discloses a disposable absorbent article wherein the first absorbent core comprises a first region first absorbent core width, and wherein the first region first absorbent core width is greater than the intermediate region first absorbent core width as shown in annotated figure 9. 
With respect to claim 3, Ehrnsperger discloses a disposable absorbent article wherein the second absorbent core comprises a first region second absorbent core width, and wherein the first region second absorbent core width is greater than the intermediate region second absorbent core width as shown in annotated figure 9.
Regarding claim 4, Ehrnsperger discloses a disposable absorbent article wherein the first region second absorbent core width is greater than the first region first absorbent core width as shown in annotated figure 9.



[AltContent: textbox (second end edge)][AltContent: arrow][AltContent: textbox (first end edge)][AltContent: arrow][AltContent: textbox (separation)][AltContent: arrow][AltContent: textbox (third portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second end region outboard distance)][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (second region first absorbent core width)][AltContent: textbox (second region second absorbent core width)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (intermediate outboard distance)][AltContent: arrow][AltContent: textbox (first end region outboard distance)][AltContent: oval][AltContent: textbox (first end region/first portion)][AltContent: arrow][AltContent: oval][AltContent: textbox (first region second absorbent core width)][AltContent: arrow][AltContent: textbox (first region first absorbent core width)][AltContent: arrow][AltContent: arrow][AltContent: textbox (overlap distance)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (first maximum width)][AltContent: textbox (second maximum width)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (intermediate region first absorbent core width)][AltContent: textbox (intermediate region second absorbent core width)]
    PNG
    media_image1.png
    688
    611
    media_image1.png
    Greyscale


As to claim 5, Ehrnsperger discloses a disposable absorbent article wherein the second absorbent core in the first end region extends outboard of the first absorbent core in the first end region by a first end region outboard distance as shown in annotated figure 9.
Regarding claim 6, Ehrnsperger discloses a disposable absorbent article wherein the intermediate region first absorbent core width is less than the intermediate region second absorbent core width as shown in annotated figure 9.
Regarding claim 7, Ehrnsperger discloses a disposable absorbent article wherein first end region outboard distance is less than the intermediate outboard distance as shown in annotated figure 9.
Regarding claim 9, Ehrnsperger discloses a disposable absorbent article wherein the first absorbent core comprises a first portion, a second portion and a separation disposed between the first portion and the second portion, wherein the first portion, second portion, and separation generally extend parallel to the longitudinal centerline as shown in annotated figure 9. 
As to claim 10, Ehrnsperger discloses a disposable absorbent article wherein the separation is less than 2 times the caliper of the first portion and/or second portion shown in figure 9 where the separation is a completely separation portion [0058] having no caliper (0mm) where the caliper of the article is disclosed from 2.0mm to 8.0mm line [0041].

As to claim 11, Ehrnsperger discloses a disposable absorbent article wherein the first absorbent core comprises a second region first absorbent core width and the second absorbent core comprises a second region second absorbent core width, wherein the second region first absorbent core width is less than the second region second absorbent core width as shown in annotated figure 9. 
With reference to claim 12, Ehrnsperger discloses a disposable absorbent article wherein the second absorbent core in the second end region extends outboard of the first absorbent core in the second end region by a second end region outboard distance that is greater than the first end region outboard distance as shown in annotated figure 9. 
Regarding claim 13, Ehrnsperger discloses a disposable absorbent article wherein the first absorbent core comprises a first portion, a second portion and a third portion being spaced from each of the first portion and the second portion and being disposed between the first portion and the second portion, wherein the first portion, second portion, and the third portion generally extend parallel to the longitudinal centerline as shown in figure 9. 
With respect to claim 14, Ehrnsperger discloses a disposable absorbent article wherein the second absorbent core includes a core wrap [0045] in which the core wrap also comprises a laminate as set forth in [0051]. This section also incorporates [0131] McKiernan et al. (US 2011/0319848) for providing suitable materials for use within the core wrap. McKiernan et al. (hereinafter “McKiernan”) discusses coated substrates and laminates thereof while disclosing that the laminate may include a superabsorbent material as set forth in [0117].
In this case, the laminate is considered as the core wrap (which may be nonwoven and/or a tissue as disclosed in [0051] of Ehrnsperger) and the absorbent/superabsorbent as disclosed by McKiernan in [0117], and specifically as a superabsorbent layer combined with a nonwoven layer in [0172] of McKiernan.
With reference to claim 15, see the rejection of claim 14 with respect to the second absorbent core laminate.
Ehrnsperger also discloses that the first absorbent core may include two or more management layers which may be formed as a unitary structure [0082] and each of the layer(s) can serve to distribute liquid [0079]. Ehrnsperger also states that “typically” the layer(s) do not include superabsorbent [0079], but that the layers may also be “substantially free” of superabsorbent [0006]. It is noted that “substantially free” allows for the inclusion of some superabsorbent particles [0052], this technically providing a superabsorbent layer. 
   With reference to claims 16-17, the elements making up the first/second distribution layers and first/second superabsorbent layer (i.e., liquid management layer(s) and core wrap) are all joined together as set forth in [0109].
Regarding claims 18 and 19, Ehrnsperger discloses a disposable absorbent article wherein the first/second absorbent core comprises a first end edge and an opposing second end edge, wherein the first end edge is convex and the second end edge is concave as shown in annotated figure 9.
As to claim 20, Ehrnsperger discloses a disposable absorbent article wherein the first absorbent core first end edge is disposed more proximate to the first end region than the second absorbent core first end edge as shown in figure 9 where the second absorbent core first end edge diagonally underlies the first absorbent core first end edge.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level o1f ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrnsperger et al. (US 2016/0235602).
With reference to claim 8, Ehrnsperger teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Ehrnsperger and claim 8 is the provision of a specific intermediate outboard distance.
It would have been obvious to one of ordinary skill in the art at the time of the invention to determine the desired intermediate outboard distance needed to obtain the desired product in view of the teachings of Ehrnsperger which discloses that the intermediate distance of the layers should be within 10mm or less and/or may be adjusted to take into account the thicknesses of the layers in order to form the product as desired as set forth in [0040].

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781